Determination annulled, without costs, and matter remitted to the Board of Appeals of the City of Rome for further proceedings not inconsistent with the memorandum. Memorandum: This record contains no findings of fact to support the decision of the Zoning Board of Appeals granting a variance. Consequently, we cannot intelligently determine whether the facts found by the board are based upon substantial evidence or whether such facts are sufficient to warrant the granting of a variance. The conelusory statements following the word “because” in paragraphs a and b of the decision do not disclose grounds for a variance. Since the record itself is very meagre it may be that the board acted in large part upon its own knowledge of conditions. If so, any facts known to the members of the board but not otherwise disclosed should be set forth in the record (see Matter of Community Synagogue v. Bates, 1 N Y 2d 445, 454; Matter of Wehr v. Crowley, 6 A D 2d 214, 218). The determination should, therefore, be annulled, without costs, and the proceeding remitted to the Zoning Board of Appeals of the City of Rome for a rehearing after which the decision of the board should be made in accordance with the provisions of section 52 of the ordinance. All concur. (Review of the action of the Board of Appeals of the City of Rome, granting a building permit to Sears Realty Co. for erection of an office building on property in Rome, New York, which proceeding was transferred to the Appellate Division for determination by order of Oneida Special Term.) Present — McCum, P. J., Williams, Bastow, Goldman and Halpern, JJ.